United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2685
                                   ___________

United States of America,           *
                                    *
                 Appellee,          * Appeal from the United States
                                    * District Court for the District
     v.                             * of Nebraska.
                                    *
Rolando Garcia-Landeros, Legal      *    [UNPUBLISHED]
Name: Alfreo Garcia-Landeros,       *
                                    *
                 Appellant.         *
                               ___________

                             Submitted: December 21, 2001

                                  Filed: January 2, 2002
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Rolando Garcia-Landeros pleaded guilty to distributing methamphetamine in
violation of 21 U.S.C. § 841(a)(1), and the district court* sentenced him to 60 months
imprisonment and five years supervised release. In this direct criminal appeal,
Garcia-Landeros challenges the court's denial of safety-valve relief.



      *
       The Honorable Joseph F. Bataillon, Untied States District Judge for the
District of Nebraska.
       We find no clear error, because the court's finding that Garcia-Landeros had
not been forthcoming is supported by the testimony and exhibits introduced at
sentencing. See United States v. Tournier, 171 F.3d 645, 647 (8th Cir. 1999)
(standard of review); United States v. Santana, 150 F.3d 860, 864 (8th Cir. 1998)
(defendant carries burden of demonstrating that he has truthfully provided to
government before sentencing all information regarding relevant crime); United
States v. Velasquez, 141 F.3d 1280, 1283 (8th Cir.) (affirming denial of safety-valve
relief where there was extrinsic support for government's opinion that defendant had
not been fully truthful), cert. denied, 525 U.S. 897 (1998).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-